Citation Nr: 1331856	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1960 to August 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reveals documents pertinent to the present appeal.  As such, this evidence should be reviewed upon remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

The Veteran underwent a VA examination in July 2009.  The examiner determined that the Veteran did not have a diagnosis of hypertension.  The examiner also reported that Veteran's claimed condition was not caused by or a result of his service-connected diabetes, since there was no evidence of a diagnosis of hypertension.  The examiner noted that the Veteran was on medication for protection of his kidney function.   The examiner also noted that there was no evidence of nephropathy which is seen when hypertension is secondary to renal insufficiency from diabetes. 


Subsequent VA treatment records, however, show that the Veteran is being treated for hypertension.  A January 2010 VA treatment record reflects that the Veteran's blood pressure was elevated, although the measurement improved on recheck.  The report showed that medication was provided for the Veteran's blood pressure and renal protection.  A January 2012 VA treatment record reflects hypertension.  

Based on review of the entire record, the Board finds that the evidence is insufficient to resolve the claim for service connection for hypertension.  Accordingly, a new medical examination in connection with this claim should be scheduled on remand.  38 C.F.R. § 3.159(c)(4).

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated since June 2013 from the VA Medical Center in Louisville, Kentucky.

2.  Then schedule the Veteran for a VA hypertension examination to determine whether the Veteran suffers from hypertension and if so, whether such is caused or aggravated by his service connected diabetes.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies are to be performed.  


Following a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether the Veteran's hypertension disability is at least as likely as not (50 percent probability or greater) caused by his service-connected type II diabetes mellitus.  If not, the examiner should opine whether the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected type II diabetes mellitus.  If the examiner determines that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, the examiner should attempt quantify the baseline level of disability prior to aggravation and the permanent, measurable increase in the level of hypertension as a result of aggravation by diabetes mellitus. 

A complete rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


